Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 1 of 13 PageID #: 6517




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION


 UNITED STATES OF AMERICA,                         5:97-CR-50041-01-KES

                   Plaintiff,
                                              ORDER GRANTING MOTION FOR
       vs.                                        RELIEF UNDER THE
                                                    FIRST STEP ACT
 LAVONNE ROACH,

                   Defendant.


      Defendant, LaVonne Roach, requests reconsideration of the court’s order

denying her compassionate release dated September 10, 2020 (Docket 351)

and renews her request for relief under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 352.

Plaintiff, the United States of America, opposes the motion. Docket 354. For the

following reasons, the court grants Roach’s motion for reconsideration and

grants her compassionate release.

                                BACKGROUND

      The background of Roach’s case was set forth in the court’s order dated

September 10, 2020. Docket 351. To summarize, on March 2, 1998, Roach was

sentenced to 360 months in custody and five years of supervised release for

conspiracy to distribute a controlled substance (methamphetamine) in violation

of 21 U.S.C. §§ 841(a)(1) and 846. Dockets 144, 145. She is incarcerated at

Federal Prison Camp Alderson (FPC Alderson), a minimum-security federal

prison camp in Alderson, West Virginia. Roach is eligible for home confinement

on January 14, 2023, and her current anticipated release date is July 14,

2023. Docket 341 at 2130.
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 2 of 13 PageID #: 6518




      Roach is a 56-year-old, Native American female. Docket 360 at 1. As

documented in her medical records, Roach suffers from several chronic health

conditions. See Dockets 360, 362. These include obesity, major depressive

disorder, anxiety, chronic pain syndrome, migraine, hypertension,

hypokalemia, hypothyroidism, post-traumatic stress disorder (PTSD), and

cerebral infarction. Docket 362 at 33-36, 51. Roach takes medication to treat

her chronic pain syndrome, hyperlipidemia, major depressive disorder, and

other personality disorders. Id. at 53. Roach’s body mass index (BMI) has

fluctuated between 30.8 and 31.3 in 2020, but was recently recorded as 29.95

on November 6, 2020. See Docket 351 at 2; Docket 362 at 109.

      In support of her pro-se request for reconsideration, Roach argues the

court did not consider sentencing disparity, her extensive rehabilitation, the

health risk of COVID-19, and her extensive time served. Docket 352 at 1. The

government opposes reconsideration, arguing that Roach has not met her

burden to support compassionate release and presents no new arguments or

evidence compelling a different result. Docket 354 at 1-2.

      On November 9, 2020, Roach updated her request in a supplemental

letter to the court, which was received and filed on November 20, 2020. Docket

359 at 1. Roach advises that her health conditions have recently required her

to be hospitalized. Id. These problems include inability to maintain stable and

adequate sodium and potassium levels. Id. Roach states she was rushed to the

hospital on November 3, 2020 because her sodium level was critically low, and

she remained hospitalized until November 6, 2020. Id. According to Roach, the

                                        2
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 3 of 13 PageID #: 6519




attending hospitalist prescribed her sodium tablets upon her discharge, which

were approved by FPC Alderson, but she has not received them. Id. at 2. Roach

says she has tried to self-correct the problem by requesting table salt from the

commissary to no avail. Id. Additionally, Roach says she tested positive for

COVID-19 shortly after returning to FPC Alderson. Id. at 3. Roach is extremely

concerned about her health and the asserted lack of appropriate care within

FPC Alderson for her medical conditions. Id. at 4.

      Roach’s medical records confirm her representations to the court. Docket

362 at 18-20, 43-46, 48, 55, 63-99. She was admitted to the Greenbrier Valley

Medical Center on November 3, 2020 for acute on chronic hyponatremia1 and

discharged on November 6, 2020. Id. at 63, 70. Her health concerns were noted

as diarrhea, hyponatremia, chronic hyponatremia, hypokalemia, overactive

bladder, major depressive disorder, hypothyroidism, migraine, essential

hypertension, seizure disorder, iron deficiency, hyperlipidemia, constipation,

and former smoker. Id. at 63-64. Dr. Theresa Mellette, the attending physician,

noted that Roach’s medications for seizure disorder may be causing her

hyponatremia, but the benefit of the anti-seizure medication indicated no

changes should be made. Id. at 64. Dr. Mellette recommended other changes to



1 Hyponatremia is a condition that occurs when the level of sodium in the
blood is abnormally low. See Mayo Clinic https://www.mayoclinic.org/
diseases-conditions/hyponatremia/symptoms-causes/syc-20373711 (last
visited Jan. 8, 2021). According to Mayo Clinic, a normal blood sodium level is
between 135 and 145 milliequivalents per liter (mEq/L). Id. Hyponatremia
occurs when the sodium level falls below 135 mEq/L. Id. Upon admission to
the hospital, Roach’s sodium level was 121. Docket 362 at 65. At discharge the
sodium level had improved to 129. Id. at 78.
                                        3
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 4 of 13 PageID #: 6520




her medication regimen to manage the side effects Roach was experiencing,

including permanently discontinuing her hydrochlorothiazide (used to treat

hypertension) and substituting enalapril. Id. Sodium tablets were also added.

Id. at 65, 111.

      In an additional update from Roach, filed on December 8, 2020, she

states she is struggling with her high blood pressure, is getting no assistance

from the facility’s medical staff, and is having the worst medical experience in

23 years of incarceration. Docket 361 at 1. Roach urges the court to recognize

the 23 years she has served, recognize the positive changes she has made in

her life, and allow her release so she can be reunited with her family. Id. at 1-2.

The government has not responded to Roach’s updated reports to the court.

                                  DISCUSSION

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its Order dated September

10, 2020. Docket 351. For current purposes, it is sufficient to note that

because sentences are final judgments, a court ordinarily “may not modify a

term of imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But

Congress made changes to the law, through the First Step Act (FSA), Pub. L.

No. 115-391, 132 Stat. 5194 (2018), which permit inmates in specified

circumstances to file motions in the court where they were convicted seeking

compassionate release. Id. § 603(b). Compassionate release provides a narrow

path for defendants with “extraordinary and compelling reasons” to leave

custody early. 18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to grant

                                        4
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 5 of 13 PageID #: 6521




a motion for compassionate release the court must consider the 3553(a)

sentencing factors and the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      As previously noted, the Sentencing Commission’s policy statements

regarding the “extraordinary and compelling reasons” to grant early release

have not been updated since the FSA Act was passed. See USSG § 1B1.13

(Nov. 2018). Prior to the passage of the FSA, the Sentencing Commission

limited “extraordinary and compelling reasons” to four scenarios. Id. § 1B1.13,

comment. (n.1(A)-(C)). The four scenarios pertain to a defendant’s (1) terminal

illness, (2) debilitating physical or mental health condition, (3) advanced age

and deteriorating health in combination with the amount of time served, and

(4) compelling family circumstances. Id. Additionally, there is a fifth catch-all

category for an “extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” Id. §

1B1.13, comment. (n.1(D)).

      Assuming the court’s discretion to consider compassionate release is at

least as broad, if not more so, as the outdated policy statement of the

Sentencing Commission,2 the court is convinced that Roach has demonstrated



2 Because the First Step Act changed the way a compassionate release motion
may be brought, “several district courts have concluded that the discretion
vested in the BOP Director under the catch-all provision now belongs
coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at
*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3
(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80
(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.
Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.
                                         5
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 6 of 13 PageID #: 6522




circumstances warranting compassionate release under subdivision (A),

medical condition of the defendant, of § 1B1.13, Application Note 1.

      Application Note (1)(A)(i) provides that extraordinary and compelling

reasons exist if the defendant is suffering from a serious physical condition

that substantially diminishes his or her ability to provide self-care within the

confines of the correctional facility and he or she is not expected to recover.

USSG § 1B1.13, comment. (n. 1(A)(ii)). Roach has a complicated medical

history that is currently not being well managed while incarcerated at FPC

Alderson. When the court’s order was issued on September 10, 2020, it

appeared Roach was able to manage her conditions while incarcerated and

those conditions also appeared to be stable, controlled, and monitored. See

Docket 351 at 9. That is no longer the case. While chronic conditions that can

be managed in prison are ordinarily not a sufficient basis for compassionate

release, the court concludes Roach’s chronic conditions are not, in fact, being

managed.

      Without unnecessarily disparaging the medical care at FPC Alderson,

Roach’s chronic struggle to maintain her sodium levels worsened to the point of



Conn. Feb. 7, 2020). A fellow district court in this district has held that the
“court retains its independent authority to consider the full slate of
extraordinary and compelling reasons that an imprisoned person might bring.”
United States v. Magnuson, 5:15-cr-50095-JLV, Docket 84 at 11 (D.S.D. Dec.
11, 2020) (granting motion for relief under FSA to defendant Magnuson)
(internal quotations omitted). This uncertainty has not yet been addressed by
the Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir.
2020) (“We need not determine whether the district court erred in adhering to
the policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL
4229160, at *2 (D.N.D. July 23, 2020).
                                         6
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 7 of 13 PageID #: 6523




requiring emergency hospitalization as reflected in her medical records. She

was hospitalized for several days and provided intravenous fluids to stabilize

her condition. Roach’s condition was noted to be acute on chronic3

hyponatremia. Docket 362 at 63. That her sodium level was dangerously low to

the point of requiring urgent hospitalization is sufficient evidence that Roach’s

ability to provide self-care for her chronic conditions is substantially

diminished within the environment of FPC Alderson.

      As reasons for compassionate release, Roach additionally requests the

court to consider the 23 years she has spent in custody and her extensive

rehabilitation while incarcerated. The court finds these arguments appropriate

to consider under the sentencing factors and public safety considerations. Even

with extraordinary and compelling reasons established, a sentence reduction

must still be consistent with the 18 U.S.C. § 3553(a) factors and public safety

interests provided in 18 U.S.C. § 3142(g). See 18 U.S.C. § 3582 (c)(1)(A); USSG

§ 1B1.13.

      The 3553(a) factors direct the court to consider, among other things, the

kinds of sentences available, the sentencing range established by the

guidelines, the need for the sentence imposed to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, and to afford

adequate deterrence, and the need to avoid unwarranted sentence disparities


3 The term “chronic” as used to describe medical conditions generally refers to
those that are persistent, lasting one year or more, and require ongoing
medical attention or limit activities of daily living, or both. Ctrs. for Disease
Control, https://www.cdc.gov/chronicdisease/about/index.htm. (last visited
Jan. 8, 2021).
                                         7
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 8 of 13 PageID #: 6524




between similar defendants. 18 U.S.C. § 3553(a). This analysis favors Roach’s

release.

       Here, Roach received a lengthy sentence for her crime and role in the

offense of drug trafficking. At the sentencing hearing, the court attributed at

least 42.15 kilograms of methamphetamine to Roach’s conduct. Docket 151 at

25. Under the Sentencing Guidelines applicable at the time, more than 42

kilograms of methamphetamine resulted in a base offense level of 38. Id. at 27.

The court added a four-point upward adjustment for Roach’s leadership role.

Id. The total offense level of 42 resulted in a guideline range of 360 months to

life based on her criminal history category III. Id. at 28. The court sentenced

Roach to 360 months imprisonment.

      Roach would face a significantly less harsh sentencing protocol if

convicted today. To start, the sentencing guidelines are no longer mandatory

on sentencing courts. Additionally, Amendment 782 reduced by two levels the

offense levels assigned to drug quantities. United States Sentencing

Commission, https://www.ussc.gov/topic/2014-drug-amendment. (last visited

Jan. 8, 2021). Applying the two-level reduction, Roach’s total offense level

decreased from 42 to 40. Using her same criminal history category III, this

yields an advisory sentencing range of 292-365 months under the current

guidelines.

      As of July 13, 2020, Roach has served 22 years, 9 months, and 12 days

of her sentence. Docket 342 at 2128. Since BOP made that calculation, Roach

has served approximately an additional six months. In total, Roach has served

                                        8
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 9 of 13 PageID #: 6525




approximately 279 months in custody. As of July 13, 2020, she had earned

good conduct time of 1107 days or about 36 months. See id. Accounting for her

good conduct time, Roach has approximately 314 months to her credit, which

is well within the current guideline range for her convicted offense. A sentence

reduction to time served, therefore, reflects the seriousness of the offense,

provides just punishment, and avoids unwarranted sentencing disparities.

      Roach also requests the court to consider her extensive rehabilitation in

custody. Rehabilitation by itself is not an extraordinary and compelling reason;

however, her rehabilitative efforts may be considered in conjunction with other

factors. See United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019).

Roach appears, to her credit, to have worked on improving herself in custody.

Docket 342 at 2124-25. She has undertaken substantial educational and

vocational opportunities to prepare for life beyond prison. BOP records reflect

that Roach received a minimal security designation, and she has earned

substantial good conduct time. Through 279 months in custody, her

disciplinary record consists of infrequent violations for minimal transgressions,

such as unauthorized physical contact (hugging and touching), interfering with

staff, disposing of items, and refusing to obey an order. Id. at 2122-23. She has

not had any incidents involving violence or aggression. See id. Moreover, her

convicted offense was non-violent. The court is persuaded that Roach does not

pose a danger to any person or the community under the relevant

considerations in 18 U.S.C. § 3142(g).

      In sum, the court concludes that the worsening of Roach’s complicated

                                         9
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 10 of 13 PageID #: 6526




medical conditions while incarcerated, her need for appropriate medical care

and attention that she does not appear to be receiving while in custody, along

with her extensive time served constitute extraordinary and compelling reasons

for her early release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Roach’s

rehabilitative efforts demonstrate that she is overall a good candidate for

compassionate release, and her release does not pose a danger to the safety of

others.

                                  CONCLUSION

      Therefore, it is hereby ORDERED that:

   1. Roach’s motion for reconsideration of compassionate release (Docket

      352) is granted, and compassionate release is hereby granted.

   2. Roach’s term of imprisonment is hereby reduced to time served, subject

      to the following paragraphs.

   3. Execution of this order is stayed for fourteen (14) days to allow the

      Bureau of Prisons and United States Probation an opportunity to make

      the necessary arrangements for Roach’s release, including an

      opportunity to quarantine.

   4. Upon release from BOP custody, Roach will be on supervised release for

      a term of five (5) years.

   5. An amended judgment will be entered separately to reflect the amended

      sentence and to set forth all conditions of supervision that will apply to

      Roach.




                                        10
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 11 of 13 PageID #: 6527




   6. The following are the standard and special conditions of supervision that

      shall apply to Roach.


Standard Conditions of Supervision:


      1.   You must report to the probation office in the federal judicial district
           where you are authorized to reside within 72 hours of your release
           from imprisonment, unless the probation officer instructs you to
           report to a different probation office or within a different time frame.

      2.   After initially reporting to the probation office, you will receive
           instructions from the Court or the probation officer about how and
           when you must report to the probation officer, and you must report to
           the probation officer as instructed.

      3.   You must not knowingly leave the federal judicial district where you
           are authorized to reside without first getting permission from the
           Court or the probation officer.

      4.   You must answer truthfully the questions asked by your probation
           officer.

      5.   You must live at a place approved by the probation officer. If you plan
           to change where you live or anything about your living arrangements
           (such as the people you live with), you must notify the probation
           officer at least 10 days before the change. If notifying the probation
           officer in advance is not possible due to unanticipated circumstances,
           you must notify the probation officer within 72 hours of becoming
           aware of a change or expected change.

      6.   You must allow the probation officer to visit you at reasonable times,
           at your home or elsewhere, and you must permit the probation officer
           to take any items prohibited by the conditions of your supervision
           that he or she observes in plain view.




                                        11
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 12 of 13 PageID #: 6528




      7.    You must work full time (at least 30 hours per week) at a lawful type
            of employment, unless the probation officer excuses you from doing
            so. If you do not have full-time employment you must try to find full-
            time employment, unless the probation officer excuses you from
            doing so. If you plan to change where you work or anything about
            your work (such as your position or your job responsibilities), you
            must notify the probation officer at least 10 days before the change.
            If notifying the probation officer at least 10 days in advance is not
            possible due to unanticipated circumstances, you must notify the
            probation officer within 72 hours of becoming aware of a change or
            expected change.

      8.    You must not communicate or interact with someone you know is
            engaged in criminal activity. If you know someone has been convicted
            of a felony, you must not knowingly communicate or interact with
            that person without first getting the permission of the probation
            officer.

      9.    If you are arrested or questioned by a law enforcement officer, you
            must notify the probation officer within 72 hours.

      10. You must not own, possess, or have access to a firearm, ammunition,
          destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily
          injury or death to another person such as nunchakus or tasers).

      11.   You must not act or make any agreement with a law enforcement
            agency to act as a confidential human source or informant without
            first getting the permission of the Court.

      12.   If the probation officer determines that you pose a risk to another
            person (including an organization), the probation officer may require
            you to notify the person about the risk and you must comply with
            that instruction. The probation officer may contact the person and
            confirm that you have notified the person about the risk.
      13.   You must follow the instructions of the probation officer related to the
            conditions of supervision.
      Special Conditions:

      1.    You must participate in and complete a cognitive behavioral training
            program as directed by the probation office.

      2.    You must reside and participate in a residential reentry center as
            directed by the probation office. You will be classified as a prerelease
            case.


                                         12
Case 5:97-cr-50041-KES Document 364 Filed 01/15/21 Page 13 of 13 PageID #: 6529




      3.    You must submit your person, residence, place of business, vehicle,
            and possessions to a search conducted by a United States
            probation officer without a warrant when the officer has reasonable
            suspicion of a violation of a condition of supervision.

      4.   You must not consume any alcoholic beverages or intoxicants.
           Furthermore, you must not frequent establishments whose primary
           business is the sale of alcoholic beverages.

      5.   You must participate in a program approved by and at the direction
           of the probation office for treatment of substance abuse.

      6.   You must undergo inpatient/outpatient psychiatric or psychological
           treatment, as directed by the probation office. You must take any
           prescription medication as deemed necessary by the treatment
           provider.

      7.   You must submit a sample of your blood, breath, or bodily fluids at
           the discretion or upon the request of the probation office.

      Dated January 15, 2021.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      13
